Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022, has been entered.
 
Status of Claims
Claims 1-45 were previously pending and subject to a Final Office Action having a notification date of July 1, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an amendment on September 30, 2022 (the “Amendment”), amending claims 1, 16, and 31.  The present non-final Office Action addresses pending claims 1-45 in the Amendment.

		
Response to Arguments
Applicant’s arguments with respect to the claim rejections set forth in the non-final Office Action have been fully considered but are unpersuasive as set forth below.
Response to Applicant’s Arguments Regarding Prior Art
At pages 14-15 of the Amendment, Applicant reiterates Applicant’s position from the previous Amendment dated June 13, 2022, that Loscutoff allegedly does not disclose one or more intervention templates corresponding to an intervention channel and generating a communication based on a template and its corresponding channel.  The Examiner disagrees at least for the reasons provided at pages 2-8 of the Final Office Action and as set forth in the rejection below.  
Regarding Applicant’s position at pages 15-16 of the Amendment that Loscutoff does not disclose “wherein generation of the electronic medical adherence intervention communication comprises selecting an intervention template of the one or more intervention templates as determined from the medical adherence intervention prediction and that corresponds to the preferred intervention channel,” the Examiner disagrees.  Paragraph [0045] of Loscutoff discusses how the indicator model (which is part of the machine learning components per Figure 2) can determine the content of different types of communications according to different user information and refill information while [0051] discusses various types of content that can be associated with reminders.  The content is therefore stored in the memory as “templates” to be sent to various users based on their user information, refill information, etc., where the content/template for a phone call corresponds to the phone call, the content/template of an email corresponds to the email, etc. ([0045]).  As the memory thus stores different content templates for the different communications to be sent to various users based on their user information, refill information, etc., the generated specific reminder/communication is based on one of the content templates as based on the prediction ([0032], [0034], and [0045] discuss how the model determines an effective means/type/delivery method of communication for the user/patient) and that corresponds to the preferred channel.
Regarding Applicant’s position that Loscutoff does not disclose merging patient specific data of the new or existing patient into one or more placeholders or data fields of the intervention template, this position is moot in view of the new grounds of rejection set forth herein.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 17 of the Amendment, Applicant takes the position that the Office Action has ignored portions of the claim directed to a trained medical adherence AI model which is not performable in the human mind and not a form of organizing human activity.  The Examiner disagrees that these claims portions were ignored and reiterates the Examiner’s discussion at page 9 of the Final Office Action.
	At the top of page 18 of the non-final Office Action, Applicant takes the position that the claims do not recite any of the subject matter groupings under Step 2A, prong 1 of the 2019 USPTO PEG guidance and in any event recite limitations that integrate the judicial exception into a practical application and that are not well-understood, routine, conventional activity in the field.  The Examiner disagrees as discussed at the bottom of page 9 of the Final Office Action.
	At page 19 of the Amendment, Applicant cites to [0013] of the present application and takes the position that the present claims improve existing AI technology by more accurately predicting patient specific needs and avoiding redundant/non-patient specific communications thereby reducing use of processor/memory resources.   However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, predicting more targeted medical adherence communications that are more likely to resonate with or otherwise reach particular patients might improve the certain methods of organizing human activity such as managing human behavior/interactions between people and mitigating risk but does not improve computers or technology.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  MPEP 2106.05(f).  In the present case, any improved utilization of computing resources is inconsequential to the above improvement in the abstract idea which is not an improvement in technology.
At pages 21-22 of the Amendment, Applicant takes the position that the limitations directed to stored intervention templates, the medical adherence AI model trained on patient and intervention communication data, generating a communication via selecting a template as determined from the prediction corresponding to the preferred channel and merging patient specific data into placeholders in the template amount to “additional elements...[that] use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”  The Examiner disagrees because the limitations directed to the intervention templates and generating a communication via selecting a template as determined from the prediction corresponding to the preferred channel and merging patient specific data into placeholders in the template are part of the abstract idea while the limitations directed to the medical adherence AI model and using the model to generate the prediction merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and/or reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)) as noted herein.
At pages 21-22 of the Amendment, Applicant takes the position that all of the claim elements directed to the recited AI based system/method are not well-understood, routine, conventional activity in the field and that the Examiner has not explained why the limitations are somehow well-understood, routine, conventional activity in the relevant field.  In response, the Examiner notes that the limitation of the independent claims directed to receiving a second set of patient data was indicated as being extra-solution activity (MPEP 2106.05(g) that is conventional because it merely consists of transmitting/receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  While the Examiner did not assert that the other additional limitations of the independent claims recited well-understood, routine, conventional activity in the field, such other additional limitations did not provide “a practical application” of the abstract idea or provide “significantly more” than the abstract idea for reasons discussed herein.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-45 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
Claims 1-15 are directed to a system (i.e., a machine), claims 16-30 are directed to a method (i.e., a process), and claims 31-45 are directed to a non-transitory computer-readable medium (i.e., a manufacture).  Accordingly, claims 1-45 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

An artificial intelligence (AI) based system configured to implement patient-specific medical adherence intervention, the AI based system comprising: 
a computer memory configured to store one or more intervention templates, each of the one or more intervention templates corresponding to an intervention channel;
an intervention server, comprising one or more processors communicatively coupled to the computer memory, and configured to access the one or more intervention templates; 
a medical adherence AI model trained on a first set of data comprising (1) patient data defining a plurality of medical patients having respective prescribed medications and (2) intervention communication data, wherein each medical patient as identified within the patient data is assigned at least one intervention channel as identified within the intervention communication data; and 
electronic instructions stored on the computer memory that when executed by the one or more processors cause the one or more processors, during a first iteration of a medication adherence session, to: 
receive a second set of data comprising a second set of patient data, the second set of patient data comprising patient data of a new or existing medical patient, 
generate, by the medical adherence AI model inputting the second set of patient data, a medical adherence intervention prediction defining at least a preferred intervention channel specific to the new or existing medical patient, 
generate an electronic medical adherence intervention communication specific to the new or existing medical patient, wherein generation of the electronic medical adherence intervention communication comprises selecting an intervention template of the one or more intervention templates as determined from the medical adherence intervention prediction and that corresponds to the preferred intervention channel, and merging patient specific data of the new or existing patient into one or more placeholders or data fields of the intervention template, and, 
initiate a correspondence of the electronic medical adherence intervention communication, the correspondence comprising information regarding administration of a medication for treatment of a medical condition specific to the new or existing medical patient.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because predicting a preferred medical adherence intervention channel (e.g., phone, email, etc.) for a patient, generating a communication specific to the patient based on the prediction (e.g., phone, email, etc.) and one of a plurality of intervention templates (e.g., text or speech regarding the need for medication administration), and initiating a correspondence of the communication to the patient regarding administration of a medication for treatment of a medical condition specific to the patient relates to both managing human behavior/interactions between people and mitigating risk. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because generating a medical adherence intervention prediction and generating a communication by selecting a template based on the prediction and merging patient specific data into placeholders in the template are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, based upon the patient being a senior citizen, a user may predict that a paper communication in the mail may be more appropriate than text or email.  Thereafter, the person could practically select a paper template with blank fields and then input patient specific information (e.g., medication, dosage, patient name, etc.) into corresponding ones of the fields using a pen.
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2, 6, 7, 11, 17, 21, 22, 26, 32, 36, 37, and 41 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 2, 17, and 32, these claims call for generating the second set of patient data and a non-adherence prediction that the patient is likely to be non-adherent as to the medication for treatment of the medical condition which again relates to “certain methods of organizing human activity” and “mental processes” similar to as discussed above.
In relation to claims 6, 21, and 36, these claims call for generating the template based on the first set of data which again relates to “certain methods of organizing human activity” similar to as discussed above.
In relation to claims 7, 22, and 37, these claims call for predicting a second preferred medical adherence intervention channel (e.g., phone, email, etc.) for a patient, generating a communication specific to the patient based on the prediction (e.g., phone, email, etc.) and a second of the plurality of intervention templates (e.g., text or speech regarding the need for medication administration), and initiating a correspondence of the second communication to the patient which again relates to “certain methods of organizing human activity” and “mental processes” similar to as discussed above.
In relation to claims 11, 26, and 41, these claims call for generating a reward for the patient when the degree of medical adherence exceeds a threshold which again relates to “certain methods of organizing human activity” and “mental processes” similar to as discussed above.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An artificial intelligence (AI) based system configured to (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) implement patient-specific medical adherence intervention, the AI based system comprising: 
a computer memory configured to store (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) one or more intervention templates, each of the one or more intervention templates corresponding to an intervention channel;
an intervention server, comprising one or more processors communicatively coupled to the computer memory, and configured to access the one or more intervention templates (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a medical adherence AI model (using computers or machinery as mere tools to perform the abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f)) trained on a first set of data comprising (1) patient data defining a plurality of medical patients having respective prescribed medications and (2) intervention communication data, wherein each medical patient as identified within the patient data is assigned at least one intervention channel as identified within the intervention communication data (mere field of use limitation as noted below, see MPEP § 2106.05(h) and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f)); and 
electronic instructions stored on the computer memory that when executed by the one or more processors cause the one or more processors (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), during a first iteration of a medication adherence session, to: 
receive a second set of data comprising a second set of patient data, the second set of patient data comprising patient data of a new or existing medical patient (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)), 
generate, by the medical adherence AI model (using computers or machinery as mere tools to perform the abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f)) inputting the second set of patient data, a medical adherence intervention prediction defining at least a preferred intervention channel specific to the new or existing medical patient, 
generate an electronic medical adherence intervention communication specific to the new or existing medical patient, wherein generation of the electronic medical adherence intervention communication comprises selecting an intervention template of the one or more intervention templates as determined from the medical adherence intervention prediction and that corresponds to the preferred intervention channel, and merging patient specific data of the new or existing patient into one or more placeholders or data fields of the intervention template, and, 
initiate a correspondence of the electronic medical adherence intervention communication, the correspondence comprising information regarding administration of a medication for treatment of a medical condition specific to the new or existing medical patient.
For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the system being an “AI based” system and the “medical adherence AI model” that generates the intervention prediction, the Examiner submits that these limitations merely amount to, at such high level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitations of the computer memory, intervention server, processor, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of how the AI model is trained on patient and intervention communication data, the Examiner submits that this additional limitation amounts to merely reciting the idea of a solution or outcome without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation of receiving the second set of patient data corresponding to a new or existing patient, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 16 and 31 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 16 and 31 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3, 18, and 33: These claims recite how the AI model is an ensemble-based model such that the prediction is an aggregate of the predictions of all of the algorithms and thus amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 4, 19, and 34: These claims recite how the first set of data includes transformed features and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 5, 20, and 35: These claims recite how the preferred intervention channel is a permissive intervention channel and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 6, 21, and 36: These claims recite how the intervention template is new to the patient and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 7, 22, and 37: These claims recite how there are a series of communications and how the AI model is trained on patient and intervention communication data and thus amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)) and do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 8, 23, and 38: These claims recite how the second channels differs from the preferred channel and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 9, 24, and 39: These claims recite how the second template differs from the preferred template and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 10, 25, and 40: These claims call for receiving medical adherence tracking data which merely represents insignificant extra-solution activity (data gathering)(see MPEP § 2106.05(g)).
Claims 11, 26, and 41: These claims recite how the reward is stored on the memory in a patient profile and thus amount to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 12, 27, and 42: These claims recite different intervention channels and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 13, 28, and 43: These claims recite how the communication is provided to an app on the patient’s device and thus amount to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 14, 29, and 44: These claims call for transmitting the correspondence to the patient’s device or a caregiver’s device which merely represents insignificant extra-solution activity (receiving/transmitting data)(see MPEP § 2106.05(g)).
Claims 15, 30, and 45: These claims recite how the templates includes message content particular to a specific patient cohort and the medication and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the system being an “AI based” system and the “medical adherence AI model” that generates the intervention prediction, the Examiner submits that these limitations merely amount to, at such high level of generality, reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and/or using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of the computer memory, intervention server, processor, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of how the AI model is trained on patient and intervention communication data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to receiving the second set of patient data corresponding to a new or existing patient which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea as noted previously, the Examiner has reevaluated such limitation and determined such limitation to not be unconventional as it merely consists of transmitting/receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional dependent claim limitations directed to receiving medical adherence tracking data and transmitting correspondence which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea as noted previously, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of transmitting/receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
Therefore, claims 1-45 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-10, 12-17, 20-25, 27-32, 35-40, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0098456 to Loscutoff et al. (“Loscutoff”) in view of U.S. Patent App. Pub. No. 2012/0095798 to Mabari (“Mabari”):
Regarding claim 1, Loscutoff discloses an artificial intelligence (AI) based system configured to implement patient-specific medical adherence intervention (system 102 in Figures 1-2 includes machine learning components 126 to determine effective medication reminders for users per [0030], [0045], and [0053]), the AI based system comprising: 
a computer memory (memory 114 in Figure 1) configured to store one or more intervention templates ([0045] discusses how the indicator model (which is part of the machine learning components per Figure 2) can determine the content of different types of communications according to different user information and refill information; also, [0051] discusses various types of content that can be associated with reminders; such content is stored in the memory as “templates” to be sent to various users based on their user information, refill information, etc.), each of the one or more intervention templates corresponding to an intervention channel (per [0045], the content/template for a phone call corresponds to the phone call, the content/template of an email corresponds to the email, etc.);
an intervention server, comprising one or more processors communicatively coupled to the computer memory, and configured to access the one or more intervention templates (Figure 1 and [0018] illustrate/discuss how the system includes one or more computing devices/servers which have access to the templates in the memory); 
a medical adherence AI model (indicator model 206 of Figure 2) trained on a first set of data comprising (1) patient data defining a plurality of medical patients having respective prescribed medications ([0041]-[0045] and Figure 2 note/illustrate how the model 206 is trained with patient and refill data of a plurality of users/patients) and (2) intervention communication data, wherein each medical patient as identified within the patient data is assigned at least one intervention channel as identified within the intervention communication data ([0041]-[0045] and Figure 2 note/illustrate how the model 206 is trained with reminder information include the type and content of reminder and user interactions therewith for a plurality of patients; each patient is thus “assigned” the intervention channel corresponding to the channel in the intervention communication data); and 
electronic instructions stored on the computer memory that when executed by the one or more processors cause the one or more processors (the memory includes instructions per [0036]), during a first iteration of a medication adherence session, to: 
receive a second set of data comprising a second set of patient data, the second set of patient data comprising patient data of a new or existing medical patient ([0032], [0034], and [0045] discuss how user/patient data (a “second set of data”) is received and means of communicating reminders are determined, where the patient data is of a new or an existing user/patient), 
generate, by the medical adherence Al model inputting the second set of patient data, a medical adherence intervention prediction defining at least a preferred intervention channel specific to the new or existing medical patient ([0032], [0034], and [0045] discuss how the model determines an effective means/type/delivery method of communication for the user/patient), 
generate an electronic medical adherence intervention communication specific to the new or existing medical patient (the end of [0045] notes that an intelligent/targeted reminder is generated), wherein generation of the electronic medical adherence intervention communication comprises selecting an intervention template of the one or more intervention templates channel (as noted above, the memory stores different content templates for the different communications to be sent to various users based on their user information, refill information, etc.; accordingly, the generated specific reminder/communication is based on one of the content templates) as determined from the medical adherence intervention prediction (the targeted reminder is based on the determined/predicted effective means/type/delivery method of communication mentioned earlier in [0045]) and that corresponds to the preferred intervention channel (again, the reminder is based on the determined/predicted effective means/type/delivery method of communication mentioned earlier in [0045])..., and
initiate a correspondence of the electronic medical adherence intervention communication, the correspondence comprising information regarding administration of a medication for treatment of a medical condition specific to the new or existing medical patient (the end of [0045] notes that the reminder/communication is transmitted to the patient/user, where the reminder is to refill his or her medication which is regarding administration of the medication for a medical condition specific to the patient/user).
However, Loscutoff appears to be silent regarding and merging patient specific data of the new or existing medical patient into one or more placeholders or data fields of the intervention template.
Nevertheless, Mabari teaches ([0116]-[0118] and Figure 22) that it was known in the healthcare informatics art to map member variable data from a metadata repository into tokens/placeholders in a communication template to advantageously generate numerous customized instances of the communication using the same template thereby conserving resources and increasing efficient of communication generation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have merged patient specific data of the new or existing medical patient into one or more placeholders or data fields of the intervention template in the system of Loscutoff as taught by Mabari to advantageously generate numerous customized instances of the communication using the same template thereby conserving resources and increasing efficient of communication generation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including wherein the electronic instructions, when executed by the one or more processors during the first iteration of a medication adherence session, further cause the one or more processors to: generate the second set of patient data comprising the patient data of the new or existing medical patient, wherein the medical adherence Al model generates a non-adherence prediction indicating that the new or existing medical patient is likely to be non-adherent as to the medication for treatment of the medical condition ([0032], [0034], and [0041] of Loscutoff discuss how the model generates a prediction that the user is likely to miss a refill (be non-adherent as to the medication for treatment of the medical condition; the generated prediction is part of the (second) patient data).

Regarding claim 5, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including wherein the preferred intervention channel specific to the new or existing medical patient comprises a permissive intervention channel (as [0045] of Loscutoff discusses sending emails, making phone calls, etc. to different patients based on their patient data, refill information, etc., the Examiner is interpreting such patients as implicitly providing permission to contact the patients via such channels).

Regarding claim 6, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including wherein the electronic instructions, when executed by the one or more processors during the first iteration of a medication adherence session, further cause the one or more processors to: generate, by the medical adherence Al model, the intervention template based on the first set of data, wherein the intervention template is a new intervention template specific to the new or existing medical patient (the first time that a user/patient uses the system 102 of Loscutoff, the intervention template is a newly generated intervention template specific to the user/patient; also, as the model is trained based on the first set of data, then the intervention template for the new/existing user/patient is based on the first set of data).

Regarding claim 7, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including 
wherein the electronic medical adherence intervention communication is a first communication in a series of communications during the medication adherence session (Figure 4 of Loscutoff shows at least first and second reminders), 
wherein the medical adherence Al model is retrained ([0045] and [0053] of Loscutoff note how the model is trained over time; accordingly, the model is retrained) on a third set of data (as new data is received over time, then the model is retrained on some “third set” of data) comprising (1) patient data of a plurality of medical patients ([0041]-[0045] and Figure 2 note/illustrate how the model 206 is trained with patient data of a plurality of users/patients) and (2) intervention communication data ([0041]-[0045] and Figure 2 note/illustrate how the model 206 is trained with reminder information include the type and content of reminder and user interactions therewith for a plurality of patients), the third set of data comprising adherence tracking data of the new or existing medical patient ([0045] discusses how information that the user is more likely to respond to phone calls than emails (adherence tracking data) can be taken into account), 
wherein the electronic instructions, when executed by the one or more processors during a second iteration of the medication adherence session (as Figure 4 of Loscutoff illustrates a number of reminders being sent and [0045] and [0053] note how the system learns over time, then there are multiple iterations of the “medication adherence session,” including a second iteration), cause the one or more processors to: 
generate, by the medical adherence Al model inputting the third set of patient data, a second medical adherence intervention prediction defining a second preferred intervention channel specific to the new or existing medical patient ([0045] and [0053] of Loscutoff discuss how the machine learning components (which are implemented in the model) can determine effective reminder types/delivery means over time based on previous reminder types with which the user has interacted with while Figure 4 illustrates generating a second reminder; accordingly, determined second or subsequent reminder types are second preferred intervention channels specific to the new/existing patient), 
generate a second electronic medical adherence intervention communication specific to the new or existing medical patient (the end of [0045] of Loscutoff notes that an intelligent/targeted reminder is generated; also see second reminder at bottom of Figure 4) based on the second medical adherence intervention prediction (the targeted reminder is based on the determined/predicted effective means of communication mentioned in [0045] and [0053]) and a second intervention template of the one or more intervention templates corresponding to the second preferred intervention channel (as noted above, the memory stores different content templates for the different communications to be sent to various users based on their user information, refill information, etc.; accordingly, the generated specific reminder/communication is based on one of the content templates), and, 
initiate a second correspondence of the second electronic medical adherence intervention communication, the second correspondence comprising information regarding administration of the medication for treatment of the medical condition specific to the new or existing medical patient (the end of [0045] of Loscutoff notes that the reminders/communications are transmitted to the patient/user, where the reminders are to refill medications which is regarding administration of the medication for a medical condition specific to the patient/user).

Regarding claim 8, the Loscutoff/Mabari combination discloses the Al based system of claim 7, further including wherein the second preferred intervention channel differs from the preferred intervention channel ([0045] and [0053] of Loscutoff discuss how the system can learn over time that some reminder types are more effective than others; accordingly, over time, the first/initial preferred reminder type would be one type and then the second/subsequent reminder type that is more effective than others (the initial/first) would be of a different type than that of the initial first).

Regarding claim 9, the Loscutoff/Mabari combination discloses the Al based system of claim 7, further including wherein the second intervention template differs from the intervention template ([0010] of Loscutoff notes how the system can determine if the content of the reminder (where the content is stored in memory as a template as noted in relation to claim 1) was effective in aiding the user in refilling the medication while [0045] notes how the model can determine over time the content that is most effective to remind users to refill their medications; accordingly, over time, the first/initial (ineffective) content template is one type and then the second/subsequent (effective) content template that is more effective than others (the initial/first) is of a different type than that of the initial first).

Regarding claim 10, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including wherein the electronic instructions, when executed by the one or more processors, further cause the one or more processors to: 
receive medical adherence tracking data from a device of the new or existing medical patient or from a device of a person associated with the administration of the medication, the medical adherence tracking data defining a degree of medical adherence of the new or existing medical patient ([0024] of Loscutoff discusses how the system accesses user data 104 to determine refill history such as a frequency with which the user fulfills or misses refill requirements for his/her medication, where such data/history is from a device of the user/patient or a person associated with the administration of the medication such as a pharmacy per [0010]).

Regarding claim 12, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including wherein the intervention channel comprises at least one of: a telephone communication, a text message, an in-app communication, or an email ([0045] of Loscutoff discloses phone and email communications and [0053] discloses text communications).

Regarding claim 13, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including wherein the electronic medical adherence intervention communication is provided to a medical adherence application (app) implemented on a device of the new or existing medical patient ([0015] of Loscutoff notes that reminders can be presented on an application program (app) of the user device).

Regarding claim 14, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including wherein the electronic instructions, when executed by the one or more processors during the first iteration of a medication adherence session, further cause the one or more processors to: transmit the correspondence to an electronic device of the new or existing medical patient or an electronic a device of a person associated with the administration of the medication ([0045] of Loscutoff notes that reminders are transmitted to users while [0015] notes that reminders can be presented on an application program (app) of the user device).

Regarding claim 15, the Loscutoff/Mabari combination discloses the Al based system of claim 1, further including wherein the one or more intervention templates comprises message content particular to a specific patient cohort and the medication ([0045] of Loscutoff notes that a certain type of reminder is most effective for a current/particular user group/cohort and that future, intelligent, targeted reminders may be generated accordingly; therefore, the message content template sent to the group/cohort is particular to the group/cohort and the medication for the group/cohort (e.g., as to one or more user users/patients/groups and other medications)).

	Claims 16, 17, 20-25, and 27-30 are rejected in view of the Loscutoff/Mabari combination as respectively discussed above in relation to claims 1, 2, 5-10, and 12-15.

	Claims 31, 32, 35-40, and 42-45 are rejected in view of the Loscutoff/Mabari combination as respectively discussed above in relation to claims 1, 2, 5-10, and 12-15.

Claims 3, 18, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0098456 to Loscutoff et al. (“Loscutoff”) in view of U.S. Patent App. Pub. No. 2012/0095798 to Mabari (“Mabari”) as respective applied to claims 1, 16, and 31 above, and further in view of U.S. Patent App. Pub. No. 2020/0126650 to Loscutoff et al. (“Loscutoff ‘650):
Regarding claim 3, the Loscutoff/Mabari combination discloses the Al based system of claim 1, and further discloses that the model (which outputs predictions) can be various types of learning algorithms such as nearest neighbor, Naïve Bayes, neural networks, etc. ([0041] of Loscutoff).  
However, the Loscutoff/Mabari combination appears to be silent regarding the medical adherence AI model specifically being an ensemble based model comprised of a plurality of Al algorithms that each input a least a portion of the first set of data, each of the Al algorithms outputting a predicted value, and wherein the medical adherence intervention prediction comprises an aggregate prediction based on each predicted value of the Al algorithms.
Nevertheless, Loscutoff ‘650 teaches ([0049]) that it was known in the healthcare informatics art to combine/aggregate outputs from each of a plurality of machine learning algorithms/models to advantageously allow the ensemble of algorithms/models (which each differs in its expertise) to collectively function smarter than any individual algorithm/model of the ensemble, thereby improving prediction results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AI model of the Loscutoff/Mabari combination to have been an ensemble based model comprised of a plurality of Al algorithms that each input a least a portion of the first set of data, each of the Al algorithms outputting a predicted value, where the medical adherence intervention prediction comprises an aggregate prediction based on each predicted value of the Al algorithms as taught by Loscutoff ‘650 to advantageously allow the ensemble of algorithms/models (which each differs in its expertise) to collectively function smarter than any individual algorithm/model of the ensemble, thereby improving prediction results and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 18 and 33 are rejected in view of the Loscutoff/Mabari/Loscutoff ‘650 combination as discussed above in relation to claim 3.

Claims 4, 19, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0098456 to Loscutoff et al. (“Loscutoff”) in view of U.S. Patent App. Pub. No. 2012/0095798 to Mabari (“Mabari”) as respective applied to claims 1, 16, and 31 above, and further in view of U. S. Patent App. Pub. No. 2020/0085312 to Tzvieli et al. (“Tzvieli”):
Regarding claim 4, the Loscutoff/Mabari combination discloses the Al based system of claim 1, but appears to be silent regarding wherein at least a portion of the first set of data comprises transformed feature data.
Nevertheless, Tzvieli teaches ([0082], [0091] and [0100] that it was known in the healthcare informatics art to extract feature values from patient data (“transformed feature data”) and use the feature values to train a machine learning model to extract value from data with little effort thereby reducing data exploration time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for at least a portion of the first data set in the system of the Loscutoff/Mabari combination to include transformed feature data as taught by Tzvieli to extract value from data with little effort thereby reducing data exploration time and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 19 and 34 are rejected in view of the Loscutoff/Mabari/Tzvieli combination as discussed above in relation to claim 4.

Claims 11, 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0098456 to Loscutoff et al. (“Loscutoff”) in view of U.S. Patent App. Pub. No. 2012/0095798 to Mabari (“Mabari”) as respective applied to claims 10, 25, and 40 above, and further in view of U.S. Patent App. Pub. No. 2016/0015602 to Panzini et al. (“Panzini”):
Regarding claim 11, the Loscutoff/Mabari combination discloses the Al based system of claim 10, but appears to be silent regarding wherein the electronic instructions, when executed by the one or more processors, further cause the one or more processors to: 
generate a reward for the new or existing medical patient when the degree of medical adherence exceeds a predefined medical adherence threshold, the reward stored on the computer memory in a profile of the new or existing medical patient.
Nevertheless, Panzini teaches ([0049] that it was known in the healthcare informatics art to offer a reward to a user in the form of points for a point systems (whereby such points would be stored in some profile of the user in memory) when the user reaches a threshold level of compliance between the user’s actions and a prescription to advantageously incentivize the user to take their medications thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a reward for the new or existing medical patient when the degree of medical adherence exceeds a predefined medical adherence threshold, the reward stored on the computer memory in a profile of the new or existing medical patient, in the system of the Loscutoff/Mabari combination as taught by Panzini to advantageously incentivize the user to take their medications thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 26 and 41 are rejected in view of the Loscutoff/Mabari/Panzini combination as discussed above in relation to claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686